June 6 2013


                                           DA 12-0275

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2013 MT 153



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

MICHAEL JAMES STEIGELMAN,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Thirteenth Judicial District,
                        In and For the County of Yellowstone, Cause No. DC 09-417
                        Honorable G. Todd Baugh, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Wade Zolynski, Chief Appellate Defender; Kristen L. Larson, Assistant
                        Appellate Defender, Helena, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General; Katie F. Schulz, Assistant
                        Attorney General, Helena, Montana

                        Scott Twito, Yellowstone County Attorney; Victoria Callender, Deputy
                        County Attorney, Billings, Montana

                                                    Submitted on Briefs:   February 20, 2013
                                                               Decided:    June 6, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     The State of Montana (State) charged Michael James Steigelman (Steigelman) with

felony DUI and two misdemeanors on July 29, 2009. Steigelman filed a motion to dismiss

the charges based on an alleged violation of his right to a speedy trial on June 1, 2010, in the

Thirteenth Judicial District Court, Yellowstone County. The District Court denied

Steigelman’s motion. Steigelman later entered a guilty plea to DUI pursuant to a plea

agreement with the State. In return, the State agreed to drop the two misdemeanor charges.

Steigelman appeals the District Court’s denial of his motion to dismiss on the speedy trial

grounds. We affirm.

¶2     We address on appeal whether the State violated Steigelman’s constitutional right to a

speedy trial.

                    FACTS AND PROCEDURAL BACKGROUND

¶3     A Billings, Montana police officer heard a loud crash at an intersection on the evening

of July 29, 2009. The officer saw a vehicle, driven by Steigelman, drive onto the road’s

center cement median. Steigelman had struck a road sign and broke it off its mount. The

officer observed Steigelman then swerve back onto the road.              The officer stopped

Steigelman. The officer approached him and immediately noticed that Steigelman’s eyes

were bloodshot, that Steigelman’s speech was slurred, and that Steigelman smelled of

alcohol. Steigelman admitted to having hit the sign and told the officer he had consumed

“about eight to ten beers.” Steigelman failed to complete the standard field sobriety tests.

He also refused to provide a breath sample.

                                               2
¶4     The State charged Steigelman with felony DUI and two misdemeanors. Steigelman

appeared for his arraignment on August 3, 2009. The court released Steigelman on bail on

August 6, 2009, after he had spent eight days in jail.

¶5     The District Court originally set Steigelman’s omnibus hearing for November 9, 2009,

and his trial for January 19, 2010. Steigelman did not appear at the November 9, 2009,

omnibus hearing. Steigelman’s appointed counsel advised the court at the hearing that

Steigelman and he had not been in contact. Steigelman’s counsel indicated that he planned

to seek a continuance of the trial.

¶6     The District Court designated a triple homicide case as the number one trial setting for

January 19, 2010. This conflict required the court to reschedule Steigelman’s trial. The

District Court reset the omnibus hearing for March 29, 2010, and the trial for June 8, 2010.

Steigelman attended the omnibus hearing with counsel from the Office of the Public

Defender. The District Court granted a motion to substitute Jeffrey Michael as Steigelman’s

counsel on May 18, 2010. The court’s order included a notation of the June 8, 2010, trial

date. Steigelman filed a motion to continue the trial on May 27, 2010. Steigelman waived

his right to speedy trial as part of his motion. The District Court set a new trial date of

September 28, 2010.

¶7     Steigelman filed a motion to dismiss the charges against him on June 1, 2010, based

on the State’s alleged violation of his right to speedy trial. The parties briefed the motion

and the court conducted a hearing on October 4, 2010. The court heard testimony from

Steigelman, the arresting officer, and the State’s counsel in the triple homicide case that had
                                              3
prompted the court to reset Steigelman’s first trial date.

¶8     The court agreed with Steigelman that the duration of the pretrial delay justified

further review. The court attributed most of the delay to the State due to institutional causes.

The court observed that Steigelman had made efforts to proceed to trial, but that he had not

complained about previous delays. The court further observed that Steigelman had served

only eight days in jail and that he had been unable to articulate any anxiety or concern

beyond that normally associated with a person accused of a crime.

¶9     The court opined that pretrial delay likely had not caused prejudice to Steigelman’s

defense, despite Steigelman’s claim of being unable to locate two potential witnesses. The

court noted that Steigelman’s admission to having consumed eight to ten beers on the night

of his arrest raised questions as to how those two potential witnesses—a former girlfriend

and a bartender who had observed Steigelman earlier that evening— could have assisted his

defense. The court noted further that the State’s only witness, the arresting officer, had been

available for questioning and remained able to testify at trial.

                                STANDARD OF REVIEW

¶10    We review a district court’s denial of a motion to dismiss for lack of a speedy trial to

determine whether the district court’s findings of fact were clearly erroneous. State v.

Ariegwe, 2007 MT 204, ¶ 119, 338 Mont. 442, 167 P.3d 815. Whether the factual

circumstances establish a speedy trial violation presents a question of law. Ariegwe, ¶ 119.

We review de novo a district court’s conclusion of law. Ariegwe, ¶ 119.

                                       DISCUSSION
                                               4
¶11    Whether the State violated Steigelman’s constitutional right to a speedy trial?

¶12    The Sixth Amendment and Fourteenth Amendment to the United States Constitution,

and Article II, Section 24 of the Montana Constitution, guarantee a criminal defendant the

right to a speedy trial. We revised our framework to analyze speedy trial claims in Ariegwe

to track the balancing approach outlined by the United States Supreme Court in Barker v.

Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182, 2192 (1972). A court must balance four factors in

considering a claim of denial of the right to speedy trial: (1) the length of the delay; (2) the

reasons for the delay; (3) the accused’s responses to the delay; and (4) prejudice to the

accused. State v. Billman, 2008 MT 326, ¶ 11, 346 Mont. 118, 194 P.3d 58; Ariegwe, ¶ 20.

¶13    None of the four speedy trial factors, on its own, is dispositive. We must consider the

related factors together with other relevant circumstances. Ariegwe, ¶ 153. Moreover, each

factor’s significance depends on the unique facts and circumstances of the case. Ariegwe,

¶ 105. We now proceed to review and balance the four speedy trial factors.

¶14    Length of the delay. We consider the length of delay from the date that the State files

the charges until the defendant’s trial date. Here 426 days elapsed between the time that the

State charged Steigelman on August 3, 2009, and his September 28, 2010, trial date. We

have established 200 days, regardless of fault for that delay, as the length of time that

triggers further speedy trial analysis. Ariegwe, ¶ 62. No one contests that Steigelman’s

delay exceeded the 200-day trigger. Thus, we must analyze the other speedy trial factors

¶15    Reasons for the delay.       Under this factor, the court identifies and attributes

responsibility for each period of delay in bringing the accused to trial. The weight assigned
                                               5
to a period of delay depends on the type of delay and possible motive, if any, behind the

delay. Ariegwe, ¶ 67. We characterize as institutional that delay due to the inherent nature

of the criminal justice system. Institutional delay weighs less heavily than intentional

attempts by the State to delay the trial. State v. Stops, 2013 MT 131, ¶ 27, 370 Mont. 226,

___ P.3d ___; Ariegwe, ¶ 108.

¶16    The District Court did not issue findings as to each period of delay. The court

attributed the bulk of the total delay, however, to the State as institutional delay. For

example, the 174 days between Steigelman’s arrest and the first trial date represents

institutional delay attributable to the State. The court also attributed to the State the 140 days

between the first trial date and the second trial date. This 140-day delay occurred as a result

of a scheduling conflict between Steigelman’s first trial date and a deliberate homicide trial

also set for that same date. We agree with the District Court that institutional delay properly

attributed to the State constituted 314 days of the delay.

¶17    The third period of delay consisted of 112 days between Steigelman’s second trial

setting on June 8, 2010, and his third trial setting on September 28, 2010. The court

attributed this 112-day period to Steigelman due to his request for more time to investigate

and develop his speedy trial claim. We agree. The 314 days that the District Court

attributed to the State, on its own, however, exceeds the 200-day trigger for further speedy

trial analysis. Ariegwe, ¶ 62.

¶18    The accused’s responses to the delay. Under the third speedy trial factor, the court

evaluates the totality of the accused’s responses to the delay to ascertain “whether the
                                                6
accused actually wanted a speedy trial.” Ariegwe, ¶ 79. An accused certainly has “‘no duty

to bring himself to trial.’” Ariegwe, ¶ 82 (quoting Barker, 407 U.S. at 527, 92 S. Ct. at

2190). The defendant’s responses to the delay nevertheless represent “an ‘important’

consideration” in determining whether a defendant’s right to a speedy trial has been violated.

Ariegwe, ¶ 76, (quoting Barker, 407 U.S. at 534, 92 S. Ct. at 2194).

¶19    We consider the totality of a defendant’s responses to the delay to ascertain whether

the defendant “actually wanted a speedy trial” and what weight is to be given to the other

three factors in our analysis. Ariegwe, ¶ 79. We consider circumstances such as the

“timeliness, persistence, and sincerity of the objections, the reasons for the acquiescence,

whether the accused was represented by counsel, [and] the accused’s pretrial conduct (as that

conduct bears on the speedy trial right).” Ariegwe, ¶ 80.

¶20    The District Court recognized that, in many cases, “the last thing the defendant really

wants is a speedy trial.” The court opined that a defendant often wants “to be able to

complain about not having a speedy trial.” The court ultimately rejected the notion,

however, that Steigelman wanted to postpone his trial.            The court concluded that

Steigelman’s conduct did not “fit[] the description” of a defendant seeking to manufacture a

speedy trial violation. Nothing in the record leads us to disagree with the District Court’s

conclusion that Steigelman’s actions did not constitute a tacit attempt to manufacture a

speedy trial claim. State v. Sartain, 2010 MT 213, ¶ 25, 357 Mont. 483, 241 P.3d 1032.

¶21    Prejudice to the accused. We finally analyze the prejudice to Steigelman that may

have occurred as a result of the State’s delay in bringing him to trial. We consider three sub-
                                              7
factors when we evaluate prejudice to the accused: (1) oppressive pretrial incarceration; (2)

undue prolonged disruption of the accused’s life and aggravated anxiety or concern; and (3)

whether the delay has impaired the accused’s ability to present an effective defense.

Ariegwe, ¶ 88 (citing Barker, 407 U.S. at 532, 92 S. Ct. at 2193; Doggett v. United States,

505 U.S. 647, 654, 112 S. Ct. 2686, 2692 (1992)). The delay exceeded 200 days and thus we

require less proof of prejudice from the defendant and a greater showing of lack of prejudice

from the State. Stops, ¶ 41.

¶22    Steigelman suffered minimal pretrial incarceration. The court released Steigelman on

bond eight days after his arrest. The four days of pretrial incarceration served by the

defendant in Stops comports with Steigelman’s experience. Stops, ¶ 42. We rejected a

speedy trial claim in Stops. Stops, ¶ 46. By contrast, we affirmed a district court’s

determination of a speedy trial violation in Billman where the defendant spent 278 days in

jail before his trial. See Billman, ¶ 39. The eight days that Steigelman spent in jail fails to

rise to the level of oppressive pretrial incarceration. Stops, ¶ 42; Billman, ¶ 39.

¶23    With respect to prolonged disruption, Steigelman argued that he had suffered stress

due to the fact that his case had not moved ahead rapidly. We have recognized that criminal

charges engender a certain amount of inherent anxiety and concern. Billman, ¶ 43. We

focus on the extent to which the pretrial delay “has unduly prolonged the disruption of the

accused’s life or aggravated the accused’s anxiety or concern.” Billman, ¶ 43, citing

Ariegwe, ¶ 97. The generalized stress described by Steigelman differs little from the stress

that any person accused of a crime would suffer.
                                              8
¶24    Other factors that we consider under this provision include employment loss, financial

and economic loss, and whether the accused’s associations were curtailed. Ariegwe, ¶ 96.

Steigelman claimed that a condition of his release on bond prevented him from driving. He

testified that this condition forced him to ask his boss to drive him 200 miles for each of his

court appearances. The State points out that Steigelman admitted that his Illinois driver’s

license had expired before his arrest on the DUI charge. Steigelman failed to present

evidence that he had obtained another valid license. It appears that the expiration of

Steigelman’s Illinois driver’s license would have prevented him from driving lawfully even

without the condition imposed by the court.

¶25    We agree with the District Court that Steigelman failed to present sufficient evidence

to establish that the State’s institutional delay in bringing him to trial caused undue

prolonged disruption of his life and aggravated anxiety or concern beyond what any person

accused of a crime would suffer. Billman, ¶ 43. Steigelman did not put on evidence that the

pretrial delay had caused him to lose his job or suffer economic loss. It appears that

Steigelman maintained his employment throughout the period of pretrial delay as evidenced

by his claim that his boss had to drive him to court appearances.

¶26    We likewise agree with the District Court that Steigelman failed to establish that the

State’s institutional delay inhibited his ability to present an effective defense. Steigelman

argued to the District Court that his brief eight-day pretrial incarceration and the prolonged

delay in this trial that followed left him unable to locate two potential witnesses. Steigelman

claimed that his former girlfriend and the bartender who served him could testify as to how
                                              9
much he had to drink before his arrest. Nothing in the record indicates that Steigelman’s

eight days of pretrial incarceration prevented him from locating his former girlfriend, whom

he alleges had accompanied him for part of the night in question, and the bartender who

served him. Steigelman could testify with no more specificity than the fact that he had

broken up with his former girlfriend “not much longer after the arrest.”

¶27    Steigelman further testified as to efforts to locate the bartender who had served him.

He claimed that the owner of the bar had been unable to locate the records due to the fact that

“it’s been so long back.” Steigelman did not explain whether he attempted to locate the

bartender in the days and weeks after his arrest. More importantly, the relevancy of the

testimony of these two potential witnesses seems diminished in light of Steigelman’s

admission that he had consumed eight to ten beers on the night of his arrest. The arresting

officer further observed Steigelman’s vehicle drive onto the median and strike a road sign.

The arresting officer also claimed to have witnessed Steigelman’s bloodshot eyes, his slurred

speech, and the fact that Steigelman emanated an odor of alcohol. The arresting officer had

been available for questioning during the entirety of the pretrial delay.

¶28    Steigelman argues finally that the District Court improperly gave too much weight to

the State’s claimed lack of prejudice suffered by Steigelman from the institutional delay. He

claims that the other three speedy trial factors—length of the delay, undue stress and anxiety

caused by the delay, and his response to the delay—weigh heavily in his favor. He contends

that these three speedy trial factors should tip the scales in favor of a speedy trial violation

caused by the State’s institutional delay. Steigelman urges the Court to determine that the
                                              10
426-day delay in his trial on uncomplicated charges was “simply too long.” He argues that

the State alone had the duty to bring him to trial within an amount of time commensurate

with his right to speedy trial.

¶29    The impairment of the accused’s defense from a speedy trial violation constitutes the

most important factor in our prejudice analysis. Doggett, 505 U.S. at 654, 112 S. Ct. at

2692. The inability of the defendant “adequately to prepare his case skews the fairness of the

entire system.” Doggett, 505 U.S. at 654, 112 S. Ct. at 2692. We agree with the conclusions

reached by the District Court. Steigelman admittedly suffered substantial pretrial delay

largely attributed to the State under institutional delay. We balance this substantial delay

with the limited pretrial incarceration of eight days that Steigelman suffered. Steigelman

failed to demonstrate that the delay aggravated his anxiety beyond the anxiety level expected

of a person accused of a crime. Finally, Steigelman failed to demonstrate that he suffered

substantial prejudice to the ability to defend himself. The State satisfactorily showed a lack

of prejudice in Steigelman’s ability to defend against the charges. Stops, ¶ 45. On balance,

these considerations lead us to agree with the District Court that the State did not violate

Steigelman’s right to a speedy trial.

¶30    Affirmed.


                                                  /S/ BRIAN MORRIS

We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
                                             11
/S/ JIM RICE




Justice Beth Baker, concurring.

¶31    I concur in the disposition of Steigelman’s appeal, but I write to supplement the

Court’s evaluation of the fourth Ariegwe factor. Steigelman expressly argues that where the

length of delay is presumptively prejudicial and each of the first three speedy trial factors

weighs in his favor, the District Court erred by placing a high burden on him to demonstrate

prejudice. Steigelman points out that the District Court denied his motion to dismiss based

on its finding that “the prejudice to the defendant is just simply not great in this case.”

Noting that the State bears the burden of bringing him to trial, and since the delay was over

twice the 200-day trigger, Steigelman argues that it was not his burden to prove “great”

prejudice, but the State’s job to make a “highly persuasive showing that [he] was not

prejudiced by the delay.” State v. Burns, 2011 MT 167, ¶ 22, 361 Mont. 191, 256 P.3d 944.

¶32    Steigelman raises a point on which our post-Ariegwe decisions have touched but that

we have not further developed in analyzing the prejudice factor of the speedy trial analysis.

That is, while Ariegwe counsels that no one factor is determinative but that all must be

considered together with other relevant circumstances (Opinion, ¶ 13), must prejudice be

affirmatively demonstrated in order for an accused’s speedy trial claim to prevail?

¶33    We made clear in Ariegwe that the length of delay plays a significant role in

evaluating the prejudice factor. “Thus, the further the delay stretches beyond the trigger


                                             12
date, the stronger is the presumption under Factor Four that the accused has been prejudiced

by the delay.” Ariegwe, ¶ 107. In that case, and in several since, we have noted that as the

delay increases beyond 200 days, “the State’s burden to justify the delay increases.” State v.

Billman, 2008 MT 326, ¶ 18, 346 Mont. 118, 194 P.3d 58 (citing Ariegwe, ¶¶ 56, 62)

(emphasis added); see also State v. Hendershot, 2009 MT 292, ¶ 28, 352 Mont. 271, 216

P.3d 754; State v. Stops, 2013 MT 131, ¶ 25, 370 Mont. 226, ___ P.3d ___. Importantly,

justification for the delay is part of Factor Two of the speedy trial analysis, not the prejudice

factor. We observed in Ariegwe that the length of delay plays a significant role in linking the

second and fourth factors. Thus, as the delay stretches further beyond the 200-day trigger

date, the required showing of prejudice lessens and the required showing of justification

increases. Ariegwe, ¶ 107.

¶34    We also have referred to the “State’s burden” in discussing the prejudice factor, ruling

in State v. Couture, 2010 MT 201, ¶¶ 49, 55, 357 Mont. 398, 240 P.3d 987, that the State

was required to “make ‘a very persuasive showing’” and that the State bore “a heavy burden

to show” that the defendant was not prejudiced by a 924-day delay in bringing the charges to

trial. In Couture, while we stated that “the accused’s failure to submit affirmative proof of

prejudice is not fatal to a speedy trial claim,” ultimately we concluded that the defendant had

“not demonstrated an impaired ability to present an effective defense as a consequence of the

delay,” and we therefore rejected his speedy trial claim. Couture, ¶¶ 67, 70.

¶35    Similarly, in State v. Lacey, 2010 MT 6, ¶¶ 24-26, 355 Mont. 31, 224 P.3d 1247, we

rejected the defendant’s speedy trial claim notwithstanding a more than eight-year delay,
                                               13
based on the combination of his intentional actions in avoiding being brought to trial and the

lack of evidence of direct prejudice to his defense.        We noted that, “under certain

circumstances, where the length of delay is great, the accused’s burden of presenting

affirmative evidence of prejudice is lessened.” Lacey, ¶ 23 (citing State v. Hardaway, 2009

MT 249, ¶ 26, 351 Mont. 488, 213 P.3d 776) (emphasis added).

¶36    Our cases reflect what the U.S. Supreme Court held directly in Doggett: that

“affirmative proof of particularized prejudice is not essential to every speedy trial claim.”

Doggett, 505 U.S. at 655, 112 S. Ct. at 2692. The Court recognized that “excessive delay

presumptively compromises the reliability of a trial in ways that neither party can prove or,

for that matter, identify.” Although it must be considered together with the other factors and

“cannot alone carry” a speedy trial claim, presumptive prejudice “is part of the mix of

relevant facts, and its importance increases with the length of delay.” Doggett, 505 U.S. at

655-56, 112 S. Ct. at 2692-93. The Court made clear that the government’s negligence in

bringing an accused to trial is not “automatically tolerable simply because the accused cannot

demonstrate exactly how it has prejudiced him.” Doggett, 505 U.S. at 657, 112 S. Ct. at

2693. The circumstances in Doggett represented the “middle ground” between bad-faith

conduct by the government—in which case its eight-and-a-half-year delay in bringing the

defendant to trial “would present an overwhelming case for dismissal”—and diligent

attempts by the government to locate and prosecute the defendant—in which case his speedy

trial claim would fail “as a matter of course however great the delay, so long as Doggett

could not show specific prejudice to his defense.” Doggett, 505 U.S. at 656-57, 112 S. Ct. at
                                             14
2693.

¶37     As we held in Ariegwe, “it is doubtful that the mere passage of time could

‘conclusively’ establish that the accused has been denied his or her right to a speedy trial.”

Ariegwe, ¶ 60. Thus, although there may be cases where the absence of prejudice will not

defeat a speedy trial claim, those cases will be few and far between—most likely a case

involving government bad faith or conduct similarly egregious to that involved in Doggett,

where the government’s negligence caused delay six times longer than the trigger for review

and where “the presumption of prejudice, albeit unspecified, is neither extenuated, as by the

defendant’s acquiescence, . . . nor persuasively rebutted [by the government].” Doggett, 505

U.S. at 658, 112 S. Ct. at 2694. That combination of factors is not present here. While, as

Steigelman notes, several trial dates in this case simply “came and went without action” from

the State to bring him to trial, the delay in this case largely was institutional and not

attributable to either bad faith or negligence by the State of the sort that would entitle a

presumption to carry the day without any showing of actual prejudice. Ariegwe, ¶ 60 (noting

Doggett’s combination of excessive delay and the government’s lack of diligence). As the

Court holds (Opinion, ¶ 29), the evidence in this case fell short in that showing and the

District Court properly denied Steigelman’s motion.



                                                  /S/ BETH BAKER



Justice Laurie McKinnon joins in the concurring Opinion of Justice Baker.
                                             15
     /S/ LAURIE McKINNON




16